OPINION OF THE COURT — Ay the
Hon. JOHN BLACK.
A dismissal of a bill in chancery for want of prosecutión has never been considered a bar to a future suit for the same cause — 2 Maddock, 248; Cooper’s Equity Pleading, 289, and 271. Nor is there more reason why it should be so, than that a non-suit at law should be a bar to .all future actions for the same subject.
The former bill,filed by complainant against defendants; the dismissal of which is insisted upon by defendants in their plea, as a final disposition of the subject matter of this suit, appears to have been thus dismissed. The decree of the superior court of chancery, sustaining the plea of defendants, and dissolving injunction reversed, and plea overruled,
All the judges concurred.